UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54529 SCIO DIAMOND TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 45-3849662 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 411 University Ridge Suite D Greenville, SC 29601 (Address of principal executive offices) (864) 751-4880 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares of common stock outstanding as of August 14, 2012, $0.001 par value, was 30,466,817. Page - 1 SCIO DIAMOND TECHNOLOGY CORPORATION TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 18 ITEM6. EXHIBITS 18 Page - 2 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements that reflect the Company’s views with respect to certain future events. Forward looking statements made by penny stock issuers such as the Company are excluded from the safe harbor in Section 21E of the Securities Exchange Act of 1934.Words such as “expects,” “should,” “may,” “will,” “believes,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words, and negatives thereof, are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements in this report.These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that matters anticipated in our forward-looking statements will come to pass. Forward-looking statements are subject to certain risks and uncertainties which could cause actual results to differ materially from those anticipated.Such risk and uncertainties include, without limitation, those but are not limited to, those described under Risk Factors set forth in Part I, Item 1A of our Form 10-K for the fiscal year ended March 31, 2012 filed on August 16, 2012. You are cautioned not to place undue reliance on forward-looking statements. You are also urged to review and consider carefully the various disclosures made in the Company’s other filings with the Securities and Exchange Commission, including amendments to those filings, if any. Except as may be required by applicable laws, the Company undertakes no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. Page - 3 PART I - FINANCIAL INFORMATION ITEM 1.UNAUDITED CONDENSED FINANCIAL STATEMENTS Scio Diamond Technology Corporation (Formerly Krossbow Holding Corp.) (a development stage company) CONDENSED BALANCE SHEETS June 30, March 31, ASSETS Current Assets: Cash and cash equivalents Inventory Prepaid expenses Prepaid rent - Total current assets Property, plant and equipment Facility Construction in progress - Manufacturing equipment Other equipment Total property, plant and equipment Less accumulated depreciation Net property, plant and equipment Intangible assets Prepaid rent, noncurrent Other assets TOTAL ASSETS LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Notes payable Accounts payable Accounts payable - related parties - Stock subscription proceeds - Accrued expenses Total current liabilities Shareholders' Equity (Deficit): Common stock, $0.001 par value, 75,000,000 shares authorized 28,551,820 and 6,400,000 shares issued and outstanding at June 30, 2012 and March 31, 2012, respectively Additional paid-in capital Deficit accumulated during the development stage Total shareholders' equity (deficit) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY The accompanying notes are an integral part of these financial statements. Page - 4 Scio Diamond Technology Corporation (Formerly Krossbow Holding Corp.) (a development stage company) CONDENSED STATEMENTS OF OPERATIONS For the three months ended June 30, 2012 and 2011 and for the period September 17, 2009 (inception) through June 30, 2012 Three Months Three Months September 17, 2009 Ended Ended (Inception) through June 30, 2012 June 30, 2011 June 30, 2012 Revenue Gross revenue $ $
